Exhibit 10.3

 





Execution Version



 



 

 

GUARANTEE AGREEMENT

among

LIBERTY TAX, INC.,

EACH OF THE GUARANTORS PARTY HERETO

and

CITIZENS BANK, N.A.,
as Administrative Agent

____________________________________

Dated as of May 16, 2019

 

 

 

 

 

 

 

 

 



 

 



TABLE OF CONTENTS

 

Page



 

Article 1. DEFINITIONS AND RULES OF CONSTRUCTION 1 Section 1.1   Credit
Agreement Defined Terms 1 Section 1.2   Incorporation by Reference 2 Section
1.3   Loan Parties 2 Article 2. GUARANTEE; FRAUDULENT TRANSFER, ETC. 2 Section
2.1   Guarantee 2 Section 2.2   Guarantee of Payment 2 Section 2.3   Fraudulent
Transfer 3 Section 2.4   Reinstatement 3 Article 3. NO DISCHARGE OR DIMINISHMENT
OF GUARANTEE; DEFENSES WAIVED 3 Section 3.1   No Discharge or Diminishment of
Guarantee 3 Section 3.2   Defenses Waived 4 Article 4. AGREEMENT TO PAY;
SUBROGATION, CONTRIBUTION AND SUBORDINATION 4 Section 4.1   Agreement to Pay 4
Section 4.2   Contribution and Subrogation 4 Section 4.3   Subordination 5
Article 5. REPRESENTATIONS AND WARRANTIES 5 Article 6. KEEPWELL 5 Article 7.
BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS 6 Article 8. SURVIVAL OF
AGREEMENT; SEVERABILITY 6 Section 8.1   Survival of Agreement 6 Section
8.2   Severability 6 Article 9. ADDITIONAL GUARANTORS; TERMINATION; RELEASE OF
GUARANTORS 7 Section 9.1   Additional Guarantors 7

 





 

 

Section 9.2   Termination 7 Section 9.3   Release of Guarantors 7 Article 10.
GOVERNING LAW; JURISDICTION; VENUE; WAIVERS 7 Section 10.1   Governing Law 7
Section 10.2   Submission to Jurisdiction 7 Section 10.3   Waiver of Objection
to Venue 7 Section 10.4   Consent to Service of Process 8 Section 10.5   WAIVER
OF JURY TRIAL 8 Section 10.6   Waiver of Consequential Damages, Etc 8 Article
11. MISCELLANEOUS 8 Section 11.1   Notices 8 Section 11.2   Information 8
Section 11.3   No Waiver 8 Section 11.4   Amendments, Etc 9 Section 11.5   Right
of Setoff 9 Section 11.6   Headings 9 Section 11.7   Counterparts 9

- ii -

 

 

GUARANTEE AGREEMENT, dated as of May 16, 2019 (as amended, restated,
supplemented or otherwise modified, this “Guarantee Agreement”), among LIBERTY
TAX, INC., a Delaware corporation (the “Borrower”), each Subsidiary party hereto
as of the date hereof or which becomes a party hereto in accordance with
Section 9.1 (each such Subsidiary, individually, a “Guarantor” and,
collectively, the “Guarantors”), and CITIZENS BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) under the Credit Agreement
referred to in the next paragraph acting on behalf of the Guaranteed Parties.

 

RECITALS

 

A.       Reference is made to the Credit Agreement, dated as of May 16, 2019,
among the Borrower, the Lenders party thereto and the Administrative Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”).

 

B.       The Credit Parties have agreed to make Credit Extensions to or for the
account of the Borrower pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement.

 

C.       Each of the Guarantors is a direct or indirect subsidiary of the
Borrower. The Borrower and the Guarantors acknowledge that their business is a
mutual and collective enterprise and that the Credit Extensions and other
financial accommodations made under the Loan Documents will enhance the
aggregate borrowing powers of the Borrower and credit availability to the other
Loan Parties and facilitate their loan relationship with the Credit Parties, all
to the mutual advantage of the Borrower and the Guarantors.

 

D.       Each of the Borrower and each Guarantor further acknowledges that it
will derive substantial direct and indirect benefit from the transactions
contemplated by the Credit Agreement including, without limitation, the making
of the Credit Extensions and the incurrence of the Cash Management Obligations
and/or the Swap Agreement Obligations.

 

E.       The execution and delivery by the Borrower and the Guarantors of this
Guarantee Agreement is a condition precedent to the effectiveness of the Credit
Agreement, and the Guaranteed Parties would not have entered into the Credit
Agreement and/or any other agreement evidencing the Cash Management Obligations
and/or the Swap Agreement Obligations if the Borrower and the Guarantors had not
executed and delivered this Guarantee Agreement.

 

Accordingly, the parties hereto agree as follows:

 

Article 1.
DEFINITIONS AND RULES OF CONSTRUCTION

 

Section 1.1               Credit Agreement Defined Terms. Capitalized terms used
herein and not defined herein, and the term “subsidiary”, shall have the
meanings assigned to such terms in the Credit Agreement. In addition, as used in
this Guarantee Agreement, the following terms have the meanings specified below:

 

“Claiming Guarantor” has the meaning assigned to such term in Section 4.2.

 

“Contributing Guarantor” has the meaning assigned to such term in Section 4.2.

 





 

 

“Credit Agreement” has the meaning assigned to such term in the Recitals to this
Guarantee Agreement.

 

“Fraudulent Transfer Laws” shall have the meaning assigned to such term in
Section 2.3.

 

“Guaranteed Obligations” means the Secured Obligations.

 

“Guaranteed Parties” means the Secured Parties.

 

“Guarantors” means, collectively, the Guarantors and, to the extent that the
Borrower is not otherwise liable with respect to any Guaranteed Obligations, the
Borrower.

 

“Qualified ECP Guarantor” means, in respect of any CEA Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such CEA Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 1.2               Incorporation by Reference. The provisions of Sections
1.3 and 1.7 of the Credit Agreement are incorporated herein by this reference
mutatis mutandis. This Guarantee Agreement is the “Guarantee Agreement” under,
and as such term is defined in, the Credit Agreement.

 

Section 1.3               Loan Parties. Each Guarantor agrees, to the extent it
is a Loan Party, to observe or perform (as the case may be) each covenant,
condition or agreement contained in the Credit Agreement to be observed or
performed by it as a Loan Party (including pursuant to Section 3.6 of the Credit
Agreement).

 

Article 2.
GUARANTEE; FRAUDULENT TRANSFER, ETC.

 

Section 2.1               Guarantee. Each Guarantor absolutely, unconditionally
and irrevocably guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the Guaranteed Obligations. Each
Guarantor further agrees that the Guaranteed Obligations may be increased,
extended, substituted, amended, renewed or otherwise modified, in whole or in
part, without notice to or further consent from such Guarantor and such actions
shall not affect the liability of such Guarantor hereunder. Each Guarantor
waives presentment to, demand of payment from and protest to the Borrower or any
other Loan Party of any Guaranteed Obligation, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. For the
avoidance of doubt, with respect to each Guarantor, Guaranteed Obligations shall
not include any CEA Swap Obligation that constitutes an Excluded Swap Obligation
with respect to such Guarantor.

 

Section 2.2               Guarantee of Payment. Each Guarantor further agrees
that its guarantee hereunder constitutes a guarantee of payment when due and not
of collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Guaranteed Party to any of the security held
for payment of the Guaranteed Obligations or to any balance of any deposit
account or credit on the books of the Administrative Agent or any other
Guaranteed Party in favor of the Borrower or any other Person.

 



2

 

 

Section 2.3               Fraudulent Transfer(a). Anything in this Guarantee
Agreement to the contrary notwithstanding, the obligations of each Guarantor
hereunder shall be limited to a maximum aggregate amount equal to the greatest
amount that would not render such Guarantor’s obligations hereunder subject to
avoidance as a fraudulent transfer, obligation or conveyance under Section 548
of the Bankruptcy Code or any provisions of applicable state law (collectively,
the “Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Guarantor (i) in respect of intercompany debt owed or owing to the
Borrower or Affiliates thereof to the extent that such debt would be discharged
in an amount equal to the amount paid by such Guarantor hereunder and (ii) under
any Guarantee of senior unsecured debt or Indebtedness subordinated in right of
payment to the Guaranteed Obligations, which Guarantee is subject to a
limitation as to maximum amount similar to that set forth in this Section 2.3,
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights of such Guarantor
pursuant to (A) applicable law or (B) any agreement providing for an equitable
allocation among such Guarantor and other Affiliates of the Borrower of
obligations arising under guarantees by such parties (including the agreements
described in Section 4.2.

 

Section 2.4               Reinstatement. Each Guarantor agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation is rescinded or must otherwise be returned by the Administrative
Agent or any other Guaranteed Party under any Debtor Relief Law, Fraudulent
Transfer Law or otherwise.

 

Article 3.
NO DISCHARGE OR DIMINISHMENT OF GUARANTEE; DEFENSES WAIVED

 

Section 3.1               No Discharge or Diminishment of Guarantee. Except for
termination of a Guarantor’s obligations as expressly provided in Article 9, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by (a) the failure of
the Administrative Agent or any other Guaranteed Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise, (b) any rescission, waiver, amendment or modification of,
or any release from any of the terms or provisions of, any Loan Document or any
other agreement, including with respect to any other Guarantor under this
Guarantee Agreement, (c) the release of, or any impairment of or failure to
perfect any Lien on or security interest in, any security held by the
Administrative Agent or any other Guaranteed Party for the Guaranteed
Obligations or any of them, (d) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or (e) any other
act or omission that may or might in any manner or to any extent vary the risk
of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity other than the indefeasible payment in full in cash of
all of the Guaranteed Obligations (other than unasserted contingent
indemnification and unasserted expense reimbursement obligations in each case
not yet due and payable). Each Guarantor expressly authorizes the Administrative
Agent to take and hold security for the payment and performance of the
Guaranteed Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Guaranteed Obligations, all without affecting the obligations of any
Guarantor hereunder.

 



3

 

 

Section 3.2               Defenses Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or any other Loan Party or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Loan Party, other than
the final and indefeasible payment in full in cash of all of the Guaranteed
Obligations (other than unasserted contingent indemnification and unasserted
expense reimbursement obligations in each case not yet due and payable). The
Administrative Agent and the other Guaranteed Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
non-judicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Borrower or any other Loan Party or exercise
any other right or remedy available to them against the Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations (other than
unasserted contingent indemnification and unasserted expense reimbursement
obligations in each case not yet due and payable) have been fully and
indefeasibly paid in full in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Loan Party, as the case may be,
or any security.

 

Article 4.
AGREEMENT TO PAY; SUBROGATION, CONTRIBUTION AND SUBORDINATION

 

Section 4.1               Agreement to Pay. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Guaranteed Party as designated thereby in cash the amount of
such unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums to
the Administrative Agent or any Guaranteed Party as provided above, all rights
of such Guarantor against the applicable Loan Party arising as a result thereof
by way of right of subrogation, contribution, reimbursement, indemnity or
otherwise shall in all respects be subject to Section 4.3.

 

Section 4.2               Contribution and Subrogation. In addition to all
rights of indemnity and subrogation a Guarantor may have under applicable law
(but subject to Section 4.3), the Borrower agrees that (a) in the event a
payment shall be made by any Guarantor hereunder, the Borrower shall indemnify
such Guarantor for the full amount of such payment, and such Guarantor shall be
subrogated to the rights of the Person to whom such payments shall have been
made to the extent of such payment, and (b) in the event that any assets of any
Guarantor shall be sold pursuant to any Loan Document to satisfy any claim of
any Guaranteed Party, the Borrower shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold. Each Guarantor (a “Contributing Guarantor”) agrees (subject to this
paragraph) that, in the event a payment shall be made by any other Guarantor
hereunder or assets of any other Guarantor shall be sold pursuant to any Loan
Document to satisfy a claim of any Guaranteed Party and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the Borrower
as provided in this paragraph, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets, as
applicable, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all Guarantors on the on the
date hereof (or, in the case of any Person that becomes a Guarantor after the
date hereof, the date of the Subsidiary Joinder Agreement executed and delivered
by such Person). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this paragraph shall be subrogated to the rights of such
Claiming Guarantor under this paragraph to the extent of such payment.
Notwithstanding any provision of this paragraph to the contrary, all rights of
its Guarantors under this paragraph and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated as provided in Section 4.3. No failure on the part of the Borrower
or any Guarantor to make the payments required by this Section (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
under this paragraph, and each Guarantor shall remain liable for the full amount
of the obligations of such Guarantor under this paragraph.

 



4

 

 

Section 4.3               Subordination. Notwithstanding any provision of this
Guarantee Agreement to the contrary, all rights of the Guarantors under Sections
4.1 and 4.2 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be subordinated and junior to the indefeasible
payment in full in cash of the Guaranteed Obligations. No failure on the part of
the Borrower or any Guarantor to make the payments required by Sections 4.1 and
4.2 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of its obligations hereunder. The Borrower and each Guarantor hereby
agree that all Indebtedness and other monetary obligations owed by it to the
Borrower, any other Guarantor or any Subsidiary shall be subordinated and junior
to the indefeasible payment in full in cash of the Guaranteed Obligations. In
addition, any Lien on property of the Borrower or any other Loan Party now or
hereafter held by any Guarantor is hereby subordinated to any Liens created
under the Loan Documents. If any amount shall erroneously be paid to any
Guarantor on account of (a) such subrogation, contribution, reimbursement,
indemnity or similar right or (b) any such debt of the Borrower or such other
Loan Party, such amount shall be held in trust for the benefit of the Guaranteed
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Guaranteed Obligations, whether matured or unmatured,
in accordance with the terms of the Loan Documents.

 

Article 5.
REPRESENTATIONS AND WARRANTIES

 

Each of the Guarantors represents and warrants that all representations and
warranties relating to it contained in the Credit Agreement are true and
correct.

 

Article 6.
KEEPWELL

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guarantee Agreement in respect of CEA Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Article 6 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Article 6, or
otherwise under this Guarantee Agreement, voidable under any Fraudulent Transfer
Law, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Article shall remain in full force and effect until the
Termination Date. Each Qualified ECP Guarantor intends that this Article 6
constitute, and this Article 6 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



5

 

 

Article 7.
BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS

 

Whenever in this Guarantee Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of any
Guarantor that are contained in this Guarantee Agreement shall bind and inure to
the benefit of each party hereto and its successors and assigns. This Guarantee
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent (or, in the case of a Person that becomes a
Guarantor after the date hereof, when a counterpart of the Subsidiary Joinder
Agreement executed on behalf of such Person shall have been delivered to the
Administrative Agent and a counterpart thereof shall have been executed on
behalf of the Administrative Agent), and thereafter shall be binding upon such
Guarantor and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of such Guarantor, the Administrative
Agent and the other Guaranteed Parties, and their respective successors and
assigns, except that no Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void), except as expressly contemplated by this Guarantee Agreement or
the other Loan Documents. This Guarantee Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

 

Article 8.
SURVIVAL OF AGREEMENT; SEVERABILITY

 

Section 8.1               Survival of Agreement. All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Guarantee Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent and the other
Guaranteed Parties and shall survive the execution and delivery of any Loan
Document or any agreement evidencing Cash Management Obligations or Swap
Agreement Obligations, the making of any Credit Extension or the incurrence of
any Cash Management Obligations or Swap Agreement Obligations, regardless of any
investigation made by the Guaranteed Parties or on their behalf, and shall
continue in full force and effect until this Guarantee Agreement shall
terminate.

 

Section 8.2               Severability. In the event any one or more of the
provisions contained in this Guarantee Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 



6

 

 

Article 9.
ADDITIONAL GUARANTORS; TERMINATION; RELEASE OF GUARANTORS

 

Section 9.1               Additional Guarantors. Upon execution and delivery
after the date hereof by the Administrative Agent and a Subsidiary of a
Subsidiary Joinder Agreement, such Subsidiary shall become a Guarantor hereunder
with the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any Subsidiary Joinder Agreement shall not require the
consent of any other Loan Party. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guarantee Agreement.

 

Section 9.2               Termination. This Guarantee Agreement shall terminate
at the Termination Date, notwithstanding the fact that Cash Management
Obligations and/or Swap Agreement Obligations may remain outstanding or in
effect, without delivery of any instrument or performance of any act by any
party, provided that provisions hereof that by their terms survive the
termination of the Credit Agreement and the other Loan Documents shall so
survive.

 

Section 9.3               Release of Guarantors. If any Equity Interest in any
Guarantor is sold, transferred or otherwise disposed of pursuant to a
transaction permitted by the Loan Documents and, immediately after giving effect
thereto, such Guarantor shall no longer be a Subsidiary, then the obligations of
such Guarantor under this Guarantee Agreement shall be automatically released.

 

Article 10.
GOVERNING LAW; JURISDICTION; VENUE; WAIVERS

 

Section 10.1            Governing Law. This Guarantee Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Section 10.2            Submission to Jurisdiction. Each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the for the Southern
District of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guarantee Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guarantee Agreement or in any other Loan Document shall affect
any right that any Guaranteed Party may otherwise have to bring any action or
proceeding relating to this Guarantee Agreement or any other Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.

 

Section 10.3            Waiver of Objection to Venue. Each of the parties hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Guarantee
Agreement or any other Loan Document in any court referred to in Section 10.2.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 



7

 

 

Section 10.4            Consent to Service of Process. Each of the parties
hereto irrevocably consents to service of process in the manner provided for
notices in Section 10.1 of the Credit Agreement. Nothing in this Guarantee
Agreement will affect the right of any party to this Guarantee Agreement to
serve process in any other manner permitted by law.

 

Section 10.5            WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTEE AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO HEREBY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.6            Waiver of Consequential Damages, Etc. To the fullest
extent permitted by applicable law, no Guarantor shall assert, and each
Guarantor hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Guarantee Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Guarantee Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

Article 11.
MISCELLANEOUS

 

Section 11.1            Notices. All communications and notices hereunder shall
be in writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to the Administrative Agent or the Borrower
shall be given to it at its address for notices set forth in such Section, and
all communications and notices hereunder to any Guarantor shall be given to it
c/o the Borrower at such address, with a copy to the Borrower.

 

Section 11.2            Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of each Loan Party’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Guaranteed Parties will have any duty to
advise any of the Guarantors of information known to it or any of them regarding
such circumstances or risks.

 

Section 11.3            No Waiver. No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Guaranteed Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Guarantee Agreement or any
other Loan Document or consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be permitted by Section 11.4,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any Guarantor in any
case shall entitle such Guarantor to any other or further notice or demand in
similar or other circumstances.

 



8

 

 

Section 11.4            Amendments, Etc. Neither this Guarantee Agreement nor
any provision hereof may be waived, amended, restated, supplemented or otherwise
modified except pursuant to a written agreement entered into by, between or
among the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment, restatement, supplement or other modification is
to apply, subject to any consent required in accordance with Section 10.2 of the
Credit Agreement.

 

Section 11.5            Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Credit Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Credit Party or Affiliate to or for the credit or the account
of any Guarantor or any of its Subsidiaries against any and all of the
obligations of such Guarantor or such Subsidiary now or hereafter existing under
this Guarantee Agreement or any other Loan Document to such Credit Party or
Affiliate, irrespective of whether or not such Credit Party or Affiliate shall
have made any demand under this Guarantee Agreement or any other Loan Document
and although such obligations of such Guarantor or Subsidiary may be contingent
or unmatured or are owed to a branch or office of such Credit Party or Affiliate
different from the branch or office holding such deposit or other obligation,
provided that in the event any Defaulting Lender shall exercise any right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.9 of the Credit Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Guaranteed Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Credit Party and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Credit Party
and its Affiliates may have. Each Credit Party agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

Section 11.6            Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Guarantee Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Guarantee Agreement.

 

Section 11.7            Counterparts. This Guarantee Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one contract (subject to Article 7), and shall
become effective as provided in Article 7. Delivery of an executed counterpart
of this Guarantee Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Guarantee Agreement.

 

[Signature pages follow]

 

 

 

 

 

 



9

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.

 



    LIBERTY TAX, INC.           By:   /s/ Michael Piper     Name:  Michael Piper
    Title:   Vice President and Chief Financial Officer                 JTH TAX,
INC.           By: /s/ Kathleen Curry     Name: Kathleen Curry     Title:
Secretary                 SIEMPRETAX+ LLC           By: Liberty Tax, Inc., its
Manager             By: /s/ Michael Piper     Name: Michael Piper     Title:
Vice President and Chief Financial Officer                 JTH FINANCIAL, LLC  
        By: Liberty Tax, Inc., its Manager             By: /s/ Michael Piper    
Name:   Michael Piper     Title: Vice President and Chief Financial Officer    
            WEFILE INC.           By: /s/ Kathleen Curry     Name: Kathleen
Curry     Title: President







 





 





 

 



    JTH PROPERTIES 1632, LLC           By:   JTH Financial, LLC, its Manager    
        By: Liberty Tax, Inc., its Manager             By: /s/ Michael Piper    
  Name:  Michael Piper       Title: Vice President and Chief Financial Officer  
                  LTS PROPERTIES, LLC           By: JTH Tax, Inc., its Manager  
        By: /s/ Michael Piper       Name: Michael Piper       Title: Vice
President and Chief Financial Officer                     LTS SOFTWARE INC.    
      By: /s/ Kathleen Curry       Name: Kathleen Curry       Title: President  
              JTH TAX OFFICE PROPERTIES, LLC           By: JTH Tax, Inc., its
Manager             By: /s/ Michael Piper       Name: Michael Piper       Title:
Vice President and Chief Financial Officer













  

 



 



 

 

    360 ACCOUNTING SOLUTIONS LLC           By:   JTH Tax, Inc., its Manager    
        By: /s/ Michael Piper       Name:   Michael Piper       Title: Vice
President and Chief Financial Officer                     JTH COURT PLAZA, LLC  
        By: JTH Tax, Inc., its Manager             By: /s/ Michael Piper      
Name: Michael Piper       Title: Vice President and Chief Financial Officer    
             









 

 



 

 

 





 

 





    CITIZENS BANK, N.A., as Administrative Agent           By:   /s/ Tracy Van
Riper       Name:  Tracy Van Riper       Title: Senior Vice President      

 

 

   





   

 

 

 



 

